DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This office action is in response to the amendments filed on 1/13/2021. Claims 1, 8, 11 and 22 are amended. Claims 10 and 17-20 are canceled. Claims 4 and 12-16 are withdrawn. Claims 1-3, 5-9, 11 and 21-22 are pending and addressed below.

 Response to Arguments
Applicant’s arguments filed on 1/13/2021 have been fully considered but they are not persuasive.  
Regarding arguments on page 6, the applicant states “Crowley and Sepetka, taken alone or in combination, fail to disclose, teach or suggest an “access opening positioned on the first side of the expandable balloon, wherein he access opening is configured to move in a transverse direction and is sized to provide access to, and to allow removal of, target tissue through the access opening,” as recited by claim 1”. The examiner disagrees with the applicant because Figures 20-21 clearly show the access opening 398 expanding in a transverse direction. As the balloon expands from a collapse configuration to an expanded configuration as shown from Figure 19 to Figure 20, the access opening will expand as well since the access opening is positioned on the exterior of the balloon. Also, the claim does not specify the size and shape of the 
Applicant’s arguments are only directed to the amended claims, therefore the arguments are addressed in the body of the rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Crowley (US Patent No. 5,840,031) in view of Sepetka (US Pub No. 2002/0177870).
Regarding claims 1 and 9, Crowley discloses (Figures 19-21a) a system fully capable in being used for endoscopic surgery within a body lumen of a patient that comprises a flexible catheter (12d) (Col. 2, lines 20-25) having a proximal portion, a distal portion, and an expandable balloon (55) at the distal portion, the expandable balloon having a side access opening (398) (Figures 20-21a) [Where needle 396 exits as shown in Figure 21a], the expandable balloon inflatable to expand from a collapsed insertion configuration (Figure 19) to an expanded configuration (Figures 20-21a) (Col. 16, lines 30-45) and having an increased transverse dimension (similar to Figures 20-21) to provide an expanded chamber on a first side of the catheter (expanded chamber or space inside the balloon 55 to where the needle 396 is inserted as shown in Figure 21), the access opening (398) (Figures 20-21a) positioned on the first side of the expandable balloon (clearly shown in Figure 20), wherein the access opening (398) is configured to expand in a transverse direction (From Figure 19 to Figure 20) [As the balloon 55 expands from a collapse configuration (Figure 19) to an expanded configuration (Figure 20), the access opening 398 will expand in a transverse direction as well since the access opening is positioned on the exterior of the balloon] and is sized to provide access to, and to allow removal of target tissue through the access opening (clearly shown in Figures 20-21a) (Col. 17, lines 37-60) [There is nothing in the claim that defines the size and shape of the target tissue therefore resulting in the apertures of Crowley to be fully capable in accessing and removing target tissue that is any size and shape], the catheter (12d) including a lumen (clearly shown in Figures 20-21) dimensioned to receive an endoscopic instrument therethrough such that a distal end of the endoscopic instrument is positionable within the expanded chamber and angled laterally within the expanded chamber to access the target tissue through the access opening [The lumen of the catheter is dimensioned to be fully capable in receiving an endoscopic instrument therethrough such that a distal end of the endoscopic instrument is positionable within the expanded chamber and angled laterally within the expanded chamber to access the target tissue through the access opening] [The examiner wants to note that the endoscopic instrument is not positively recited in the claim but is only functionally recited], the catheter further dimensioned to receive a visualization device to visualize the target tissue [The lumen of the catheter is dimensioned to be fully capable in receiving a visualization device to visualize the target tissue] [The examiner wants to note that the visualization device is not positively recited in the claim but is only functionally recited], the endoscopic instrument received in the lumen of the catheter is movable independently of the visualization device [Fully capable in doing this since both endoscopic instrument and visualization device are not positively recited in the claim but are only functionally recited].
Crowley fails to disclose the lumen of the catheter having an opening at a distal end of the catheter communicating with the chamber and wherein the catheter has a seal at a distal end of the lumen and the visualization device is movable through the seal to visualize distally of the catheter (claim 9).
Figures 1-4C) a balloon catheter (Figures 4A-4C) that includes a catheter (102) having a lumen (lumen to where guidewire 160 is positioned as shown in Figures 4A-4C), the lumen of the catheter having an opening at a distal end of the catheter (clearly shown in Figures 4A-4C to where the guidewire 160 exits) communicating with the chamber (Paragraph 0038) (communicating with the chamber or space inside the balloon 138 through orifices 154 as shown in Figure 2) and wherein the catheter has a seal (164) at a distal end of the lumen (Figures 4A-4C) (Paragraph 0040). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Crowley to have included an opening at a distal end of the catheter communicating with the chamber and wherein the catheter has a seal at a distal end of the lumen as taught by Sepetka, in order to facilitate the surgical procedure by introducing the system over a guidewire that is free to move both longitudinally and without significant friction from the seal during placement of the catheter using the guidewire (Sepetka, Paragraph 0040). [Crowley modified by Sepetka would result in the lumen of the catheter having an opening at a distal end of the catheter communicating with the chamber and wherein the catheter has a seal at a distal end of the lumen and the visualization device is movable through the seal to visualize distally of the catheter [Fully capable in doing this since the visualization device is not positively recited in the claim but is only functionally recited]]
Crowley, Col. 16, lines 30-44) (separate lumen for providing inflation).
Regarding claim 3, Crowley modified by Sepetka further discloses wherein the expandable balloon is generally uniform in transverse dimension along its length (Crowley, clearly shown in Figure 19 when balloon 55 is deflated).
Regarding claim 5, Crowley modified by Sepetka discloses the invention above, Crowley’s alternative embodiment (Figure 16) further teaches an articulation member or steering wire (94) for angling the distal portion of the catheter with respect to a longitudinal axis of the catheter (Figure 16) (Col. 13, lines 65-67 and Col. 14, lines 1-4). Since Crowley in embodiment Figures 19-21 can be modified to include the steering wire as shown in Figure 16 (Col. 16, lines 53-55), then it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Crowley modified by Sepetka to have included an articulation member as taught by Crowley’s alternative embodiment, in order to provide a measure of control of the orientation of the distal end of the catheter while negotiating with passages of the body (Crowley, Col. 13, lines 65-67 and Col. 14, lines 1-4).
Regarding claim 6, Crowley modified by Sepetka further discloses wherein the expandable balloon forms the terminal end of the chamber (Crowley, clearly shown in Figures 19-21)
Regarding claim 8, Crowley modified by Sepetka further discloses wherein the endoscopic instrument has a first curve extending in a first direction and a second curve The endoscopic instrument is not positively recited in the claim but is only functionally recited (see rejection for claim 1 above) which would result in the endoscopic instrument to have a first curve extending in a first direction and a second curve extending in an opposite direction, the first curve angling away from the access opening and the second curve angling toward the access opening].

Claims 7, 11 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Crowley (US Patent No. 5,840,031) in view of Sepetka (US Pub No. 2002/0177870) as applied to claim 1 above, and further in view of Cheng (US Pub No. 2008/0103479).
	Regarding claim 7 and 11, Crowley modified by Sepetka discloses all of the elements of claim 1 above except for wherein the expandable balloon has a U-shape forming a space within the U and wherein an intermediate portion of the expandable balloon has a transverse dimension greater than a proximal portion and a distal portion, and the side window is located in the intermediate portion.
Cheng, in the analogous art of balloon catheters, teaches (Figures 1-10) a balloon catheter (Figure 1) that includes a balloon (22) being eccentrically arranged on the catheter (claim 11) (Figures 1-10) that has a U-shape (clearly shown in Figure 8) and forming a space within the U (inside space of balloon 22 to where inflation fluid is delivered as shown in Figure 5) and wherein an intermediate portion of the clearly shown in Figure 8) (Paragraph 0037). 
Since Crowley discloses in Col. 20, lines 65-67 and Col. 17, lines 32-37 that the balloon 55 is asymmetrical in expansion capability and also, eccentric to the catheter 12d similar to Cheng, then it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Crowley modified by Sepetka to have the expandable balloon to be a U-shape forming a space within the U and wherein an intermediate portion of the expandable balloon will have a transverse dimension greater than a proximal portion and a distal portion as taught by Cheng, in order to facilitate the surgical procedure by having the balloon to stabilize the catheter and maintain its location within the vessel (Cheng, Paragraph 0037). [Crowley modified by Sepetka and Cheng would result in the side window to be located in the intermediate portion since the intermediate portion is the expanded portion that presses against the vessel wall]
Regarding claims 21 and 22, Crowley modified by Sepetka and Cheng further discloses wherein the intermediate portion has an arcuate shape in the axial direction (clearly shown in Figure 21 of Crowley) and wherein the expandable balloon forms a chamber in which the access opening is positioned at an apex of the arcuate shape (clearly shown in Figure 21 of Crowley which the access opening 398 is positioned at an apex or the uppermost point (merriam-webster) of the arcuate shape). 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID JAMIALAHMADI whose telephone number is (571) 270-0172. The examiner can normally be reached on Monday-Friday 7am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on (571) 270-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/MAJID JAMIALAHMADI/Primary Examiner, Art Unit 3771